NUMBER 13-18-00547-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


REYNALDO JULIUS PEREZ,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.


                         MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                Memorandum Opinion by Justice Hinojosa

      Reynaldo Julius Perez appeals his conviction, following a jury verdict, of unlawful

possession of a firearm by a felon, a third-degree felony enhanced by appellant’s prior

felony conviction. See TEX. PENAL CODE ANN. §§ 12.42(a), 46.04(a)(1). In accordance

with the jury’s punishment assessment, the trial court sentenced appellant to twenty

years’ imprisonment in the Texas Department of Criminal Justice–Institutional Division.
In one issue, appellant argues that the trial court abused its discretion in admitting

photographic evidence. We affirm.

                                   I.         BACKGROUND

       A grand jury returned an indictment charging appellant with possessing a firearm

before the fifth anniversary of his release from supervision under parole for a prior murder

conviction.   See id. § 46.04(a)(1). At trial, the State called Brody Davis, a Victoria

County Sheriff’s deputy. Deputy Davis testified that he responded to a report of gunshots

being heard on private property located in Victoria County, Texas. Upon arrival, Deputy

Davis and other responding officers encountered appellant who reported that he was

recently released from prison. According to Deputy Davis, he observed a handgun in

plain view inside appellant’s vehicle. After Deputy Davis received confirmation from

dispatch that appellant had a felony conviction, he arrested appellant. During Deputy

Davis’s testimony, the following colloquy took place concerning State’s Exhibit 1:

       [Prosecutor:]        Deputy, I am handing you a packet of seven
                            photographs. Could you look at those and tell me if you
                            recognize them?

       [Witness:]           Yes, sir, I do.

       [Prosecutor:]        And what are they?

       [Witness:]           This is the firearm that we found the defendant to be in
                            possession of, and it’s the defendant’s vehicle
                            registered in his name. We verified that through our
                            dispatch that he was the owner of the vehicle. When
                            we approached the vehicle for him to get his ID, that’s
                            the vehicle that the defendant walked to, opened the
                            door, and that’s actually where we saw the firearm just
                            like [it] is displayed in that photo.

       [Prosecutor:]        Okay. Did you take these photographs?

                                                2
     [Witness:]          No, I did not. Deputy Castillo took them.

     [Prosecutor:]       He’s capable of operating a camera?

     [Witness:]          Yes, sir.

     [Prosecutor:]       Okay. Do these photographs—

     [Defense Counsel:] Objection. He’s not an expert on whether the other
                        officer is capable of operating a camera, nor does he
                        know anything about the other deputy.

     [Trial Court:]      Objection overruled. You may proceed.

     [Prosecutor:]       Do these photographs—are they a fair and accurate
                         depiction of the scene on that night?

     [Witness:]          Yes, they are.

     [Prosecutor:]       And, Your Honor, just for the record, I would like to
                         amend that I said seven photographs. It is actually a
                         packet of eight.

     [Defense Counsel]: No objection.

     [Prosecutor:]       Your Honor, the State offers State’s Exhibit 1, a packet
                         of eight photographs into evidence.

     [Trial Court:]      Any objection?

     [Defense Counsel:] No objection.

     [Trial Court:]      State’s Exhibit 1 is admitted.

     The case was submitted to the jury, which found appellant guilty. This appeal

ensued.

                                 II.      DISCUSSION

A.   Standard of Review and Applicable Law

     Like other evidentiary rulings, we review a trial court’s ruling on authentication

                                           3
issues for an abuse of discretion. Fowler v. State, 544 S.W.3d 844, 848 (Tex. Crim. App.

2018). We will uphold a trial court’s admissibility decision when it is within the zone of

reasonable disagreement. Id.       Authentication is a condition precedent to admissibility

of evidence that requires the proponent to make a threshold showing “sufficient to support

a finding that the matter in question is what its proponent claims.” TEX. R. EVID. 901(a);

see Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012). Rule 901 provides a

nonexclusive list of methods to authenticate evidence. See TEX. R. EVID. 901(b). One

method of authentication is the testimony of a witness with knowledge that “an item is

what it is claimed to be.” Id. R. 901(b)(1). When a photograph is authenticated by a

witness with knowledge, the admissibility of the item is conditioned on the witness’s

identification of the exhibit as a fair and accurate depiction of the person, place, or event

that the item purports to portray. Huffman v. State, 746 S.W.2d 212, 222 (Tex. Crim.

App. 1988).

       “In a jury trial, it is the jury’s role ultimately to determine whether an item of

evidence is indeed what its proponent claims.” Butler v. State, 459 S.W.3d 595, 600

(Tex. Crim. App. 2015). The trial court need only make the preliminary determination

that the proponent of the item has supplied facts sufficient to support a reasonable jury

determination that the proffered evidence is authentic. Tienda, 358 S.W.3d at 638.

       Rule 33.1(a) of the Texas Rules of Appellate Procedure provides that a complaint

is not preserved for appeal unless it was made to the trial court “by a timely request,

objection or motion” that “stated the grounds for the ruling that the complaining party

sought from the trial court with sufficient specificity to make the trial court aware of the


                                             4
complaint, unless the specific grounds were apparent from the context.” TEX. R. APP. P.

33.1(a). Likewise, under Rule 103 of the Texas Rules of Evidence, error may not be

predicated upon a ruling which admits or excludes evidence unless “a timely objection or

motion to strike appears of record, stating the specific ground of objection, if the specific

ground was not apparent from the context.” TEX. R. EVID. 103.

       The purpose for requiring a specific objection is twofold: (1) to inform the trial

court of the basis of the objection and provide an opportunity to rule on it; and (2) to give

opposing counsel the opportunity to respond to the complaint. Resendez v. State, 306
S.W.3d 308, 312 (Tex. Crim. App. 2009).            The complaining party must have done

everything necessary to bring the relevant evidentiary rule and its precise and proper

application to the trial court’s attention. Id. at 313.

B.     Analysis

       Appellant principally complains of the admission of State’s Exhibit 1. However,

as reflected above, appellant objected only to Deputy Davis’s testimony concerning

another deputy’s ability to operate a camera. When the exhibit was offered into evidence

by the State, appellant stated that he had no objection.           Nevertheless, appellant

maintains that the trial court should have inferred from the context of his objection that he

was objecting to “lack of proper foundation.” We disagree.

       Appellant’s objection provided the trial court with no basis to exclude State’s

Exhibit 1—the objection was not to the exhibit, but to a question posed by the State to a

witness. See id. at 312. Further, there being no objection to the admission of the

exhibit, State’s counsel was never afforded the opportunity to respond to any admissibility


                                               5
complaint. See id. Accordingly, we conclude that appellant has failed to preserve for

appeal any complaint regarding the exhibit’s admissibility. See TEX. R. APP. 33.1(a); TEX.

R. EVID. 103.

       Even if we were to construe appellant’s objection as a challenge to the exhibit’s

authenticity, appellant’s issue is without merit. Deputy Davis testified based on personal

knowledge that the photographs in State’s Exhibit 1 provided a fair and accurate depiction

of the scene on the night of appellant’s arrest. This testimony satisfies Rule of Evidence

901’s requirement that the proponent of evidence make a threshold showing sufficient to

support a finding that the matter in question is what its proponent claims. See TEX. R.

EVID. 901(a); see Huffman, 746 S.W.2d at 222. The trial court did not abuse its discretion

in admitting State’s Exhibit 1. See Fowler v. State, 544 S.W.3d at 848.

       We overrule appellant’s sole issue.

                                   III.   CONCLUSION

       We affirm the trial court’s judgment.

                                                              LETICIA HINOJOSA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2019.




                                               6